DETAILED ACTION
This Action is responsive to the Amendment filed on 12/04/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of claimed limitations that includes “the light emitting element package includes an air gap” as recited in Claim 1 and “the cover member has a semispherical shape” as recited in Claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
The combination of claimed limitations that includes “the light emitting element package includes an air gap” as recited in Claim 1 and “the cover member has a semispherical shape” as recited in Claim 12 was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claims 10 and 11, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 1, 3-7, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2022/0173278) in view of LeBoeuf (US 2005/0006651).

Regarding claim 1, Cheng (see, e.g., FIG. 18) discloses a light emitting element package comprising:
a substrate 1 provided with an interconnect portion 2, 3, 13 (Para 0057, Para 0100);
a light emitting element 4 mounted on the substrate 1 and connected to the interconnect portion 2, 3, 13, wherein the light emitting element 4 comprises a light emitting diode (Para 0057, Para 0100); and
a cover member 6 contacting an upper surface of the light emitting element 4 while covering the light emitting element 4 (Para 0059),
wherein:
the cover member 6 is structured to extend beyond the upper surface of the light emitting element 4 and cover a portion of an upper surface of the substrate 1 located adjacent to the light emitting element 4; and 
the light emitting element package includes an air gap e.g., air gap created by annular slot 6231 in a region located below the upper surface of the light emitting element 4 and above at least a portion of the interconnect portion 2, 3, 13 located on the upper surface of the substrate 1 and beyond a side surface of the light emitting element 4 (Para 0059).
Although Cheng shows substantial features of the claimed invention, Cheng fails to expressly teach that the cover member comprises an organic polymer having polymer nodes linked to each other and has a light transmittance of 85% or more in an ultraviolet wavelength range.
LeBoeuf (see, e.g., FIG. 1), on the other hand, discloses that the cover member 120 comprises an organic polymer (i.e., polytetrafluoroethylene) and has a light transmittance of 85% or more in an ultraviolet wavelength range for the purpose of improving UV light extraction from the LED (Para 0017, Para 0018).
Examiner Note: The material of the cover member of LeBoeuf is of the same material as disclosed by applicant (see, e.g., Para 0074, Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed modify the material of the cover member of Cheng with the material of the cover member comprising an organic polymer as described by LeBoeuf for the purpose of improving UV light extraction from the LED (Para 0017-Para 0018).

Regarding claim 3, Cheng (see, e.g., FIG. 18) teaches a sidewall e.g., sidewall of 9 disposed on a substrate 1, wherein the sidewall e.g., sidewall of 9 defines a cavity in which the light emitting element 4 is disposed (Para 0092, Para 0100).

Regarding claim 4, Cheng (see, e.g., FIG. 18) teaches that the upper surface of the sidewall e.g., sidewall of 9 has a height. However, Cheng fails to specify that an upper surface of the sidewall has a height corresponding to a height from an upper surface of the substrate to the upper surface of the light emitting element. However, differences in height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such height difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the height, it would have been obvious to one of ordinary skill in the art to use or modify the height of the sidewall in the device of Cheng through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed height of the sidewall or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 5, Cheng (see, e.g., FIG. 18) teaches that the cover member 6 covers the upper surface of the sidewall e.g., sidewall of 9 and the upper surface of the light emitting element 4.

Regarding claim 6, Cheng (see, e.g., FIG. 18) teaches that the cover member 6 contacts the upper surface and the side surface of the light emitting element 4 to cover the light emitting element 4 (Para 0059, Para 0078-Para 0079).

Regarding claim 7, Cheng (see, e.g., FIG. 18) teaches that an inner surface of the sidewall e.g., sidewall of 9 defining the cavity includes an inclined surface 94 (Para 0100).

Regarding claim 9, Cheng (see, e.g., FIG. 18) teaches that the cover member 6 contacts the upper surface and the side surface of the light emitting element 4 and a portion of the substrate 1 to cover the light emitting element 4 and the portion of the substrate 1 (Para 0059, Para 0078-Para 0079).

Regarding claim 10, Cheng (see, e.g., FIG. 18) teaches that the cover member 6 further comprises a light transmitting material (Para 0059, Para 0077). 
Examiner Note: it is noted that Cheng/LeBoeuf shows all aspects of the light emitting element package according to the claimed invention (see, e.g., Cheng, FIG. 18) and the method steps of the light transmitting material deposited on the substrate and the light emitting element and subsequently cured are intermediate steps that does not affect the structure of the final device.

Regarding claim 11, Cheng (see, e.g., FIG. 18) teaches the cover member 6 comprises light transmitting material (Para 0059, Para 0077). 
Examiner Note: it is noted that Cheng/LeBoeuf shows all aspects of the light emitting element package according to the claimed invention (see, e.g., Cheng, FIG. 18) and the method steps of droplets of a light transmitting material dropped on the substrate and subsequently cured are intermediate steps that does not affect the structure of the final device. 

Regarding claim 16, LeBoeuf (see, e.g., FIG. 1) teaches that the substrate, the cover member 120, or both have flexibility (Para 0017, Para 0018).
Examiner Note: The material of the cover member of LeBoeuf is of the same material as disclosed by applicant (see, e.g., Para 0074 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.

Regarding claim 17, Cheng (see, e.g., FIG. 18) teaches that the interconnect portion 2, 3, 13 comprises: an upper interconnect 2 disposed on an upper surface of the substrate 1 and connected to the light emitting element 4 (Para 0057, Para 0058); a penetration interconnect 13 penetrating the substrate 1 and connected to the upper interconnect 2 (Para 0057); and a lower interconnect 3 disposed on a lower surface of the substrate 1 and connected to the penetration interconnect 13 (Para 0057). 

Regarding claim 18, Cheng (see, e.g., FIG. 18) teaches that the light emitting element 4 is a flip-chip type light emitting diode (Para 0058).

Claims 2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2022/0173278) in view of LeBoeuf (US 2005/0006651), and further in view of Liu (US 2018/0006203).

Regarding claim 2, Cheng (see, e.g., FIG. 18) teaches a reflective film 9 formed on the substrate 1, and wherein the cover member 6 covers the reflective film 9 (Para 0092). 
Although Cheng/LeBoeuf show substantial features of the claimed invention, Cheng/LeBoeuf fail to expressly teach that the reflective film comprises an organic polymer and the organic polymer of the reflective film is stretchable and expandable.
Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40, wherein the reflective film 44 comprises an organic polymer (i.e., polytetrafluoroethylene) and the organic polymer (i.e., polytetrafluoroethylene) of the reflective film 44 is stretchable and expandable for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Examiner Note: The reflective film of Liu is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure, as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reflective film of Cheng to the material of the reflective film of Liu for the purpose of improving light extraction from the device (Para 0022).



Regarding claim 13, Cheng (see, e.g., FIG. 18) teaches a reflective film 9 formed on the substrate 1 (Para 0092). 
Although Cheng/LeBoeuf show substantial features of the claimed invention, Cheng/LeBoeuf fail to expressly teach that the reflective film has a light transmittance of 85% or more in the wavelength band of 250 nm to 400 nm.
Liu (see, e.g., FIG. 1) teaches a reflective film 44 formed on the substrate 40, wherein the reflective film 44 has a light transmittance of 85% or more in the wavelength band of 250 nm to 400 nm for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reflective film of Cheng to the material of the reflective film of Liu for the purpose of improving light extraction from the device (Para 0022).

Regarding claim 14, Liu (see, e.g., FIG. 1) teaches that the reflective film 44 comprises organic polymers having polymer nodes linked to each other by fibrils forming fine porous vacancies (Para 0019).
Examiner Note: The reflective film of Liu is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Regarding claim 15, Liu (see, e.g., FIG. 1) teaches that the organic polymers of the reflective film 44 further comprise a polytetrafluoroethylene resin, the polytetrafluoroethylene resin being stretchable and expandable (Para 0019).
Examiner Note: The reflective film of Liu is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2022/0173278), in view of Liu (US 2018/0006203).

Regarding claim 19, Cheng (see, e.g., FIG. 18) discloses a light emitting element package comprising:
a substrate 1 provided with an interconnect portion 2, 3, 13 including an upper interconnect 2 formed on the substrate 1 (Para 0057, Para 0058);
a reflective film 9 formed on the substrate 1 (Para 0092, Para 0100);
a light emitting element 4 mounted on the substrate 1 and connected to the interconnect portion 2, 3, 13, wherein the light emitting element 4 comprises a light emitting diode (Para 0057, Para 0058, Para 0100); and
a cover member 6 contacting an upper surface of the light emitting element 4 while covering the light emitting element 4, wherein the cover member 6 comprise organic polymer e.g., polydimethylsiloxane (PDMS); and
wherein the cover member 6 is structured to extend beyond an upper surface of the light emitting element 4 and cover the reflective film 9 formed on the substrate 1 and the upper interconnect 2, and 
wherein the light emitting element package includes an air gap e.g., air gap created by annular slot 6231 in a region located below the upper surface of the light emitting element 4 and above at least a portion of the upper interconnect 2 located beyond a side surface of the light emitting element 4 (Para 0059). 
Although Cheng shows substantial features of the claimed invention, Cheng fails to expressly teach that the reflective film comprises organic polymer and an organic polymer of the reflective film has polymer nodes linked to each other by fibrils forming fine porous vacancies.
Liu (see, e.g., FIG. 1) teaches a reflective film 44 that comprises an organic polymer (i.e., polytetrafluoroethylene), and an organic polymer (i.e., polytetrafluoroethylene) of the reflective film 44 has polymer nodes linked to each other by fibris forming fine porous vacancies for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Examiner Note: The reflective film of Liu is of the same material as disclosed by applicant (see, e.g., Para 0084 of the disclosure, as originally filed), which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reflective film of Cheng to the material of the reflective film of Liu for the purpose of improving light extraction from the device (Para 0022).

Regarding claim 20, Cheng (see, e.g., FIG. 18) discloses a light emitting element package comprising:
a substrate 1 provided with an interconnect portion 2, 3, 13 including an upper interconnect 2 formed on the substrate 1 (Para 0057, Para 0058);
a reflective film 9 formed on the substrate 1 (Para 0092, Para 0100);
a light emitting element 4 mounted on the substrate 1 and connected to the interconnect portion 2, 3, 13, wherein the light emitting element 4 comprises a light emitting diode (Para 0057, Para 0058, Para 0100); and
a cover member 6 contacting an upper surface of the light emitting element 4 while covering the light emitting element 4, wherein the cover member 6 comprises organic polymer e.g., polydimethylsiloxane (PDMS), and a thickness of the reflective film 9 is different from a thickness of the cover member 6 (Para 0059, Para 0078-Para 0079); and
wherein the cover member 6 is structured to extend beyond an upper surface of the light emitting element 4 and cover the reflective film 9 formed on the substrate 1 and the upper interconnect 2, and 
wherein the light emitting element package includes an air gap e.g., air gap created by annular slot 6231 in a region located below the upper surface of the light emitting element 4 and above at least a portion of the upper interconnect 2 located beyond a side surface of the light emitting element 4 (Para 0059). 
Although Cheng shows substantial features of the claimed invention, Cheng fails to expressly teach that the reflective film comprises organic polymer.
Liu (see, e.g., FIG. 1) teaches a reflective film 44 that comprises an organic polymer (i.e., polytetrafluoroethylene) for the purpose of improving light extraction from the device (Para 0019, Para 0022).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the reflective film of Cheng to the material of the reflective film of Liu for the purpose of improving light extraction from the device (Para 0022).







Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817